               Case 1:20-cv-01520-SAB Document 12 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KATARINA MARIE COX,                            Case No. 1:20-cv-01520-SAB

12                   Plaintiff,                     ORDER ADVISING PARTIES OF STAY OF
                                                    ACTION PURSUANT TO GENERAL ORDER
13           v.                                     615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18           On October 28, 2020, Katarina Marie Cox (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her
20 application for disability benefits pursuant to the Social Security Act. On November 2, 2020, an

21 order issued granting Plaintiff in forma pauperis status and ordering service of the complaint and

22 summons. On November 18, 2020, a proof of service was filed showing that Defendant has been

23 served.

24           On April 14, 2020, General Order Number 615 issued staying all Social Security actions

25 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

26 Appellate Hearings Operations and may resume preparation of a certified copy of the
27 administrative record.

28 / / /


                                                    1
              Case 1:20-cv-01520-SAB Document 12 Filed 11/19/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      November 19, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
